Citation Nr: 1648440	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  08-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disorder (COPD) and asbestosis, claimed as secondary to in-service asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  The Veteran had a hearing before a Decision Review Officer (DRO) at the RO in November 2011 and the transcript is of record. 

This matter was previously before the Board in April 2011, July 2015, and March 2016 when it was remanded for additional development.


FINDINGS OF FACT

A respiratory disability was not manifest during active service, and the only medical opinion evidence to address the relationship between any respiratory disability and service weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include as a result of asbestos exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in January 2007 and March 2007. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claim.  The examination report adequately provided the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2015). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303 (b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309 (a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the above, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to asbestos claims.  However, VA has issued a circular on asbestos-related diseases.  That Circular provides guidelines for considering compensation claims based on exposure to asbestos. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular).  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under those guidelines.  Ennis v. Brown, 4 Vet. App, 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for service connection for diseases alleged to be related to asbestos exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); VAOGCPREC 04-00 (2000), 65 Fed. Reg. 33422 (2000).

The Veteran contends he has chronic lung related problems under various theories.  He indicates he was hospitalized for four months while on active duty due to pneumonia and complications from pneumonia.  He claims the pneumonia caused chronic scarring to his lungs, which in turn caused chronic lung related problems.

Alternatively, the Veteran indicates ongoing exposure to asbestos in the military working as a dental technician where asbestos was routinely used for prosthetic teeth and casting rings.

A February 1966 service treatment record shows that the Veteran was diagnosed with pneumonia of the right lower lobe and empyema, pleural.

A December 1969 service treatment record shows that the Veteran was clinically assessed with normal lungs.

A February 2005 VA treatment record shows that the Veteran was assessed with atelectasis of right lung; no congestion or infiltrates seen, noted in a chest X-ray.  

An October 2005 VA treatment record notes a diagnosis for COPD.

A March 2007 VA treatment record shows a chest x-ray report noting lung markings.  Medical personnel remarked that although these changes may be chronic that acute process cannot be excluded.  The Veteran reported using an inhaler for COPD since 1995 and a 20 year history of smoking.

A July 2008 VA treatment record noted chest x-ray's compared with images from March 2007 and reported bronchial markings prominent, no alveolar consolidations visible, but bilateral fibrotic changes were suspected.  Fibrosis or scarring at the base of the lungs was noted.

A December 2009 VA treatment record shows the Veteran was diagnosed with COPD, stable; and chronic interstitial changes, possibly from previous pneumonia.

An August 2011 private treatment report assessed the Veteran with COPD and asbestosis.  The private physician also reported that the Veteran's lung scars were due to asbestos and may be secondary to severe pneumonia in the 1960s.  A left upper lobe nodule was also noted.  

A December 2011 VA examination report noted the Veteran was diagnosed with emphysema and COPD.  After a review of the Veteran's claim file and physical examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's COPD and emphysema were related to service or any incident in service.  The examiner noted that the Veteran did not have any residual lung problems on his separation examination.  The examiner then noted that medical literature concluded that potential complications of pneumococcal pneumonia included bacteremia with metastatic infections, and pulmonary complications of paraneumonic effusion, empyema, necrotizing pneumonia, and lung abscess.  The examiner noted that COPD was not a complication of streptococcal pneumonia and that the COPD and emphysema were related to the Veteran's long history of smoking for 25 to 30 years.  

An October 2012 VA examination report noted that the Veteran served in the Navy as a dental technician for where a minimal level of asbestos exposure was conceded.  The examiner considered articles submitted by the Veteran regarding asbestos and dentistry, and an August 2011 treatment report noting that the Veteran's lung scarring could be due to asbestos exposure or a history of pneumonia.  The examiner opined that the Veteran's lung condition was less likely than not due to service.  The examiner noted that the Veteran was diagnosed with COPD and asbestosis after service.  The examiner also noted a history of lobar pneumonia with empyema.  The examiner noted minimal asbestos exposure while working as a dental technician during service (4 years).  The examiner noted that articles linking asbestosis and the dental profession showed that association was present in workers with exposure to asbestos over a 35-40 year periods.  The examiner noted that the Veteran continued to work as a dental technician after leaving service for another 40 more years and that the asbestos exposures appeared to have occurred after leaving the service.  The examiner also reported that asbestosis was not known to cause COPD and it was caused by exposure and on the interstitial lung diseases that caused characteristic restrictive pattern on pulmonary function test, which the Veteran had.  The examiner noted that COPD biggest risk factor was a long history of smoking which the Veteran had.  The examiner also noted that asbestos exposure was not a known cause of COPD or emphysema.  The examiner noted that while the Veteran's lung scarring may have been due to his history of pneumonia but that the pneumonia while in service was on the right lower lobe while the destruction of the lung tissue on CT scan was centrilobular and was characteristic of damage due to smoking.  

An April 2016 VA examination report shows that the examiner opined that it was less likely than not that the Veteran's emphysema was related to active service.  The examiner noted that the Veteran did not have residual lung problems on separation from service.  The examiner remarked that medical literature noted that COPD was not a complication of streptococcal pneumonia and that the COPD and emphysema was related to his long history of smoking.  Emphysema was noted as a disease of COPD.  With regards to the asbestosis and the dental profession, the examiner noted that the medical literature considering this association showed issues with workers with asbestos exposure for 35 to 40 years.  The examiner noted that the Veteran was first diagnosed with asbestosis in 2011, 39 years after service.  The examiner then opined that it was less likely than not that the Veteran's diagnosed chronic obstruction asthma was related to active service to include his in service 1966 episode of pneumonia or exposure to asbestos.  The examiner noted that the Veteran did not have any residual lung problems on separation examination.  Chronic obstructive pulmonary disease was diagnosed in 1995, 26 years after service.  Additionally, chronic obstructive asthma was diagnosed in January 2014, 45 years after service.  The examiner noted that medical literature noted that asthma was not a cause and effect of pneumonia.  The examiner also noted that medical literature did not show that exposure to asbestos would lead to obstruction asthma.  Regarding the Veteran's lung scarring, the examiner opined that the condition was less likely than not related to service.  The examiner noted that medical literature showed streptococcal pneumonia could cause lung scarring.  However, the examiner noted the Veteran's service treatment records showed that his chest film was slowly clearing.  The examiner noted that the Veteran was diagnosed in COPD 1995 and records from December 2009 showed interstitial changes that were mostly likely secondary to 14 years of the COPD condition.  

After a review of the competent evidence, the Board finds that service connection is not warranted for a respiratory disability, to include as a result of asbestos exposure.  The service treatment records show that the Veteran was diagnosed with pneumonia of the right lower lobe but at the time of separation from service he was clinically assess with normal lungs.   

The post-service evidence does not show symptoms related to a respiratory disability until 1995 where the Veteran was diagnosed with COPD more than 26 years after separation from service.  The gap in complaints and treatment sought for any respiratory disability weighs against the Veteran's claim.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

Moreover, the Board notes that the medical opinions to address the probability of a medical relationship between any respiratory disability and service weighs against the claim.  The Board finds that the April 2016 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination.  The examiner provided a rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The finds that the August 2011 private treatment record that reported the Veteran's lung scaring was secondary to pneumonia incurred during service to be of lower probative value as the private physician provided a conclusory opinion with no rationale.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the Veteran's respiratory disability is not related to service or any incident during service to include exposure to asbestos.  Furthermore, although the Veteran has claimed exposure to asbestos in service and has also been diagnosed with any asbestos-related respiratory disability, asbestosis.  The Board notes that the April 2016 VA examiner opined that the Veteran's asbestosis was not caused by his minimal exposure as a dental technician for 4 years during his active service but more likely due to exposure from working in the dental field for more than 30 years after separation from service.  As noted above, the examiner's opinion was supported by a review of the evidence or record and citing to medical literature.  The Board also noted that the VA examiner reviewed and commented upon the medical literature submitted by the Veteran and distinguishing the findings within the literature and the specific facts regarding the Veteran.  Therefore, the Board finds that service connection for a respiratory disability based on exposure to asbestos is not warranted.

The Board notes that with the VA examination report, the examiner wrote that " the claimed condition (emphysema) was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness (pneumonia/asbestos exposure)."  The Board finds that it is evident that this apparently contradictory statement is a typographical error based on reading the report in its entirety and the supporting rationale provided by the VA examiner. Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  As discussed above, the VA examiner clearly opined that the Veteran's respiratory condition was not related to service or any event incurred in service.

While the Veteran is competent to report symptoms of a respiratory disability, he is not competent to relate a respiratory disability to asbestos exposure during active service as that requires medical testing and expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion in this case. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a respiratory disability, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disability, to include chronic COPD and asbestosis, claimed as secondary to in-service asbestos exposure is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


